NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ERIC WUSTER,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-1201
                                   )
PAMELA WUSTER,                     )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 13, 2018.

Appeal from the Circuit Court for Lee
County; John S. Carlin, Judge.

Scott Morris of Morris Law Firm, P.A., Cape
Coral, for Appellant.

Pamela Wuster, pro se.



PER CURIAM.


              Affirmed.


NORTHCUTT and VILLANTI, JJ., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.